Opinion issued September 27, 2012




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-12-00860-CR
                             ———————————
                    IN RE DENNIS LEN LIVINGS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Dennis Len Livings, has filed a pro se petition for writ of

mandamus in this Court. See TEX. GOV’T CODE § 22.221 (Vernon 2004); see also

TEX. R. APP. P. 52. Relator complains that the trial court1 has failed to rule on



1
      Relator provides information indicating that this original proceeding arises out of
      Cause No. 1035169-A, styled Ex Parte Dennis Len Livings, 174th District Court,
motions relator has filed in aid of his post-conviction writ of habeas corpus.

      This Court, as an intermediate appellate court, has no jurisdiction over post-

conviction writs of habeas corpus in felony cases.2 See TEX. CODE CRIM. PROC.

ANN. art. 11.05, art. 11.07, § 3(a), (b) (Vernon 2005 & Vernon Supp. 2012); In re

McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding) (noting that “only the Texas Court of Criminal Appeals has

jurisdiction in final post-conviction felony proceedings”). Thus, we also lack

jurisdiction to grant mandamus relief in matters related to a post-conviction writ

application. See In re McAfee, 53 S.W.3d at 717–18; see also In re Perryman, No

04–11–00300–CR, 2011 WL 2165145, at *1 (Tex. App.—San Antonio May 25,

2011, orig. proceeding) (mem. op.; not designated for pub.) (dismissing petition for

writ of mandamus in case in which relator complained that trial court failed to rule

on motions related to a post-conviction petition for writ of habeas corpus).




      Harris County. Relator identifies the Honorable Ruben Guerrrero as the
      respondent in this original mandamus proceeding.
2
      Relator was convicted of the felony offense of aggravated sexual assault of a child
      and sentenced to a mandatory life sentence as a repeat sex offender. We affirmed
      relator’s conviction in Livings v. State, No. 01–06–00146–CR, 2007 WL 1500300,
      at *7 (Tex. App.—Houston [1st Dist.] May 24, 2007, pet. ref’d) (mem. op.; not
      designated for pub.).
                                           2
      We dismiss the petition for writ of mandamus for lack of jurisdiction. See

TEX. R. APP. P. 52.8(a).

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3